            Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

WELLPET LLC,                                         :
                                                     :
                Plaintiff                            :
                                                     :       CIVIL ACTION NO.
       v.                                            :
                                                     :
                                                     :       JURY TRIAL DEMANDED
HONEST PAWS, LLC,                                    :
                                                     :
                Defendant                            :

                                          COMPLAINT

       WellPet LLC (herein referred to as “WellPet” or “Plaintiff”), by and through its attorneys

Birnbaum & Godkin, LLP and McNees Wallace & Nurick LLC, for its Complaint against

Defendant, Honest Paws, LLC (herein referred to as “Honest Paws” or “Defendant”), avers as

follows:

                             NATURE AND BASIS OF THE ACTION

       1.       This is an action brought by WellPet, against Honest Paws under the Lanham Act,

15 U.S.C. § 1051 et seq., and Massachusetts law for trademark infringement, false designation of

origin and unfair competition. WellPet seeks preliminary and permanent injunctive relief, lost

profits, compensatory damages, attorneys’ fees, and other relief, relating to Defendant’s

infringement of WellPet’s WELLNESS trademark.

                                         THE PARTIES

       2.       Plaintiff, WellPet LLC, is a Delaware limited liability company, with an office at

200 Ames Pond Drive, Tewksbury, Massachusetts 01876.




                                                 1
              Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 2 of 10




         3.       Defendant, Honest Paws LLC, upon information and belief, is a Texas limited

liability company, with an office at 3027 Marina Bay Drive, Suite 205, League City, Texas

77573.

                                    JURISDICTION AND VENUE

         4.       This Court has original jurisdiction over the Lanham Act claims pursuant to 15

U.S.C. § 1121 and 28 U.S.C. § 1331, 1338 because WellPet’s claims for violations of the

Lanham Act arise under federal law.

         5.       This Court has personal jurisdiction over Honest Paws because they are present

and doing business in the District of Massachusetts either directly or through their agents and

have distributed infringing product to and for sale in the District of Massachusetts.

         6.       Venue in this District is proper under 28 U.S.C. § 1391 because a substantial part

of the events giving rise to Plaintiff’s claims occurred in this District.

                                     FACTUAL BACKGROUND
                                 WellPet’s WELLNESS Trademark

         7.       WellPet is engaged in the business of manufacturing and selling pet food and

related products throughout the United States.

         8.       WellPet is the owner of all right, title, and interest in and to the valid and

subsisting United States Trademark Registration No. 2263784 of the WELLNESS mark in Class

31 covering pet food and pet treats and United States Trademark Registration No. 2457978 of the

WELLNESS mark in Class 5 covering vitamins for pets, dietary supplements for pets,

nutraceuticals for use as a dietary supplement for pets. Affidavits have been filed pursuant to

Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058 and 1065, and these registrations are

incontestable. Trademark Registration Nos. 2263784 and 2457978 are attached hereto as Exhibit

A. Pet food, pet treats, dog food, cat food vitamins for pets, dietary supplements for pets and


                                                     2
               Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 3 of 10




nutraceuticals for use as a dietary supplement for pets are referred to herein as the “WELLNESS

Goods”. The WELLNESS Trademark is used in connection with the WELLNESS Goods by

WellPet. Attached in Exhibit B are representative examples of WellPet’s use of the WELLNESS

Trademark in commerce in connection with pet treats and pet products. WellPet advertises and

sells the WELLNESS Goods bearing the WELLNESS Trademark throughout the United States

at brick-and-mortar and Internet retail stores, where customers can purchase and order

WELLNESS-branded products. See Exhibit B.

          9.       Since at least as early as 1988, WellPet has offered and promoted the

WELLNESS Goods under the WELLNESS Trademark.

          10.      WellPet has developed significant goodwill and consumer recognition in

WellPet’s WELLNESS Trademark through the use of WellPet’s WELLNESS Trademark and

through the expenditure of time, effort and money in advertising and promoting of WellPet’s

WELLNESS Goods under WellPet’s WELLNESS Trademark.

          11.      As a result of use and promotion, WellPet’s WELLNESS Trademark is a strong

mark entitled to a wide degree of protection, and WellPet owns valid and subsisting federal

statutory and common law rights to the WELLNESS Trademark.

                     Honest Paws’ Infringement of the WELLNESS Trademark

          12.      Honest Paws is engaged in the manufacturing and distribution of pet food and pet

treats.

          13.      Honest Paws uses WELLNESS as a trademark (the “WELLNESS Mark”) on pet

products, namely on dog treats and supplements (the “Honest Paws Goods”). See Exhibit C.

          14.      On information and belief, Honest Paws began selling Honest Paws Goods under

the WELLNESS Mark in January 2020.




                                                    3
          Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 4 of 10




       15.      Honest Paws advertises and sells the Honest Paws Goods bearing the

WELLNESS Mark. See Exhibit C.

       16.     On information and belief, Honest Paws advertises and sells the Honest Paws

Goods bearing the WELLNESS Mark nationwide. The Honest Paws Goods are available for

purchase by consumers nationwide through outlets which include, but are not limited to, Honest

Paws’ website. Representative examples of the Honest Paws Goods are attached in Exhibit C.

       17.     The Honest Paws Goods are available for purchase in retail stores in the

Commonwealth of Massachusetts. See invoice attached as Exhibit D.

       18.     The Honest Paws Goods sold under the WELLNESS Mark are identical to or

closely related to the WELLNESS Goods sold by WellPet under the WELLNESS Trademark

and compete with the WELLNESS Goods sold by WellPet under the WELLNESS Trademark

for market share in pet products.

       19.     The Honest Paws Goods sold under the WELLNESS Mark and the WELLNESS

Goods are sold to identical consumers, namely purchasers of pet treats and supplements.

       20.     The Honest Paws Goods sold under the WELLNESS Mark and the WELLNESS

Goods sold by WellPet under the WELLNESS Trademark are sold through the same channels of

trade, namely internet retail stores and brick and mortar stores.

       21.     Honest Paws’ use of the WELLNESS Mark is likely to deceive, confuse, and

mislead prospective purchasers and purchasers into believing that the Honest Paws Goods are

produced or authorized by, or are in some manner associated with, WellPet. The likelihood of

confusion, mistake and deception engendered by Honest Paws’ use of the WELLNESS Mark is

causing, and is likely to continue causing, irreparable harm to WellPet.




                                                  4
           Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 5 of 10




       22.     On February 12, 2020, WellPet sent a notice to Honest Paws asserting that Honest

Paws’ use of the WELLNESS Mark in connection with pet treats infringed WellPet’s trademark

rights and demanded that Honest Paws cease its use of the WELLNESS Mark.

       23.     Honest Paws did not cease and desist using, and continues to use, the

WELLNESS Mark. See Exhibit C.

                     COUNT ONE – TRADEMARK INFRINGEMENT
                         IN VIOLATION OF 15 U.S.C. § 1114
       24.     Paragraphs 1-23 above are incorporated herein as if set forth in full.

       25.     This claim is for infringement of trademarks registered in the United States Patent

and Trademark Office, pursuant to Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)(a), as

amended.

       26.     Honest Paws uses in commerce the WELLNESS Mark, which is confusingly

similar to WellPet’s WELLNESS Trademark in sight, sound, and commercial impression.

       27.     Honest Paws’ use of the WELLNESS Mark in connection with dog treats and

supplements has caused, and will further cause, a likelihood of confusion, mistake, and deception

as to the approval, sponsorship, license, source, or origin of WellPet’s WELLNESS Goods.

       28.     On information and belief, Honest Paws’ acts of trademark infringement have

been and, unless enjoined, will be done willfully and deliberately and Honest Paws has profited

and been unjustly enriched or, unless enjoined, will profit, and be unjustly enriched thereby.

       29.     Honest Paws’ acts described above have caused injury and damages to WellPet,

and have caused and, unless enjoined will cause, irreparable injury to WellPet’s goodwill and

will continue to cause further irreparable injury, whereby WellPet has no adequate remedy at

law.




                                                 5
          Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 6 of 10




 COUNT TWO – FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
                  IN VIOLATION OF 15 U.S.C. § 1125(a)

       30.     Paragraphs 1-29 above are incorporated herein as if set forth in full.

       31.     This claim is for false designation of origin and unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       32.     Honest Paws has engaged and is engaging in acts of unfair competition through

the use of false designations of origin and false advertising in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

       33.     Honest Paws has used and is using the WELLNESS Mark in connection with the

advertisement and sale of the Honest Paws Goods. Accordingly, Honest Paws has made and is

making false express and implied representations that their goods originate with, are associated

with, and/or are endorsed by WellPet in such a manner as to create a likelihood of confusion

among Honest Paws’ actual and prospective purchasers and others.

       34.     On information and belief, Honest Paws’ acts of false designation of origin and

unfair competition have been and, unless enjoined will be, done willfully and deliberately, and

Honest Paws has profited and been unjustly enriched and, unless enjoined, will profit, or be

unjustly enriched thereby.

       35.     Honest Paws’ acts described above have caused injury and damages to WellPet,

and have caused and, unless enjoined, will cause irreparable injury to WellPet’s goodwill and

reputation, and will continue to cause further irreparable injury, whereby WellPet has no

adequate remedy at law.

                       COUNT THREE – TRADEMARK INFRINGMENT
                           (MASSACHUSETTS COMMON LAW)

       36.     Paragraphs 1-35 above are incorporated herein as if set forth in full.




                                                  6
            Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 7 of 10




       37.      Honest Paws is engaged in trade and commerce in the Commonwealth of

Massachusetts.

       38.      WellPet has invested considerable time, effort, and expense developing its

WELLNESS Trademark and has developed an excellent reputation and extensive goodwill in the

WELLNESS Trademark.

       39.      Honest Paws’ actions as described above regarding the WELLNESS Mark

constitute trademark infringement in violation of Massachusetts common law.

       40.      Honest Paws’ use of the WELLNESS Mark has caused and is causing irreparable

injury to WellPet for which WellPet has no adequate remedy at law and will continue to do so

unless Honest Paws is enjoined by this Court.

       41.      Honest Paws’ use of the WELLNESS Mark has been knowing, willful, wanton,

reckless, and in disregard of WellPet’s rights.

       42.      WellPet has suffered and will continue to suffer monetary damages and loss of

goodwill.

     COUNT FOUR –UNFAIR AND DECEPTIVE TRADE ACTS/PRACTICES UNDER
                              M.G.L. c. 93A

       43.      Paragraphs 1-42 above are incorporated herein as if set forth in full.

       44.      WellPet and Honest Paws are engaged in trade or commerce within the meaning

of M.G.L. c. 93A, §11.

       45.      Honest Paws’ use of the WELLNESS Mark is confusingly similar to WellPet’s

WELLNESS Trademark and constitutes unfair competition in violation of M.G.L. c. 93A.

       46.      Honest Paws’ unlawful conduct took place primarily and substantially in

Massachusetts.

       47.      WellPet has been and will continue to be damaged by Honest Paws’ conduct.



                                                  7
         Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 8 of 10




                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff WellPet demands that judgment be entered in its favor and

against Honest Paws and that the following relief be granted:

               A.     Entry of an order permanently enjoining Honest Paws, and its affiliates,

       agents, employees, attorneys, and all other persons in active concert or participation with

       it, all those who receive actual notice by personal service or otherwise:

                      i.      from using WellPet’s WELLNESS Trademark, or any other

               trademark confusingly similar to WellPet’s WELLNESS Trademark;

                      ii.     from using the WELLNESS Mark; and

                      iii.    from otherwise competing unfairly with WellPet.

               B.     A declaration that Honest Paws infringed WellPet’s WELLNESS

       Trademark;

               C.     Ordering that Honest Paws be adjudged to have violated Sections 32 and

       43(a) of the Lanham Act, 15 U.S.C. §§1114 and 1125(a) and M.G.L. c. 93A, §11;

               D.     Ordering an accounting of all gains, profits, savings, and advantages

       realized by Honest Paws from its acts of trademark infringement, false designation of

       origin and unfair competition, and awarding treble profits pursuant to 15 U.S.C. §

       1117(b) on the ground that Honest Paws engaged in its wrongful acts with knowledge or

       bad faith or under other circumstances warranting treble profits;

               E.     Awarding such damages as WellPet shall establish in consequence of

       Honest Paws’ aforesaid acts of trademark infringement, unfair competition, and

       unfair/deceptive trade acts and practices, together with appropriate interest thereon,




                                                 8
  Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 9 of 10




including three times the amount found as actual damages by the trier of fact to properly

compensate WellPet for its damages, pursuant to 15 U.S.C. §1117(b) and M.G.L. c. 93A;

       F.       Ordering Honest Paws to recall from all chains of distribution all goods,

product packaging, product displays, promotional materials, advertisements, and other

items, the dissemination by Honest Paws of which would violate the injunction herein

requested;

       G.       Ordering Honest Paws to deliver up for destruction any and all goods,

product packaging, product displays, promotional materials, advertisements, and other

items in the possession, custody, and control of Honest Paws which if sold, displayed, or

used would violate the injunction herein requested, and to disable any display on the

internet to the extent such contains content which would violate the injunction herein

requested.

       H.       Awarding WellPet costs and expenses in this action;

       I.       A declaration that this is an exceptional case and an award to WellPet of

its reasonable attorneys’ fees incurred in prosecuting this action as provided by 15 U.S.C.

§1117(a); and

       J.       Such other and further relief as the Court deems just and proper.

                                 JURY DEMAND
Plaintiff Wellpet, LLC demands a trial by jury on all claims so triable.




                                          9
        Case 1:21-cv-10599-FDS Document 1 Filed 04/09/21 Page 10 of 10




Dated: April 9, 2021                        WELLPET LLC,
                                            By its attorneys,



                                            /s/ David S. Godkin
                                            David S. Godkin (BBO#196530)
                                            James E. Kruzer (BBO#670827)
                                            Birnbaum & Godkin, LLP
                                            470 Atlantic Avenue, 4th Floor
                                            Boston, MA 02210
                                            (617) 307-6100 (Telephone)
                                            (617) 307-6101 (Facsimile)
                                            godkin@birnbaumgodkin.com
                                            kruzer@birnbaumgodkin.com

Of Counsel:

Carol Steinour Young (pro hac vice to be filed)
CSteinourYoung@mcneeslaw.com
Lois B. Duquette (pro hac vice to be filed)
LDuquette@mcneeslaw.com
Olivia Levine (pro hac vice to be filed)
OLevine@mcneeslaw.com
McNees Wallace & Nurick LLC
100 Pine Street
Harrisburg, PA 17101
(717) 232-8000




                                                  10
